DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10, directed to a method, non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1-10. (Canceled)

Allowable Subject Matter
Claims 11, 13, 15, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the processor comprises: a placement and routing engine configured to place and route the standard cells based on the cell library and adjust, in an instance of at least one standard cell, positions of internal wirings parallel to gate lines, based on positions of routing wirings that are placed in parallel to the internal wirings…” as recited in claims 11 and 13.
Hanchinal et al. (US 20180144082 A1, hereinafter Hanchinal), the closest reference, discloses a computing system (FIGS. 1-6) for designing an integrated circuit comprising standard cells, the computing system comprising: 
a memory (readable storage medium 614) storing a cell library comprising data regarding the standard cells, and instructions representing procedures; (cell library 614d, see at least Paragraph [0044]: “…a cell library 614d including layouts 200A-C of cells 210, 210*, 210' and 210''.”) and 
a processor (processor 612) configured to access the memory and execute the instructions, (See Paragraph [0046]) wherein the processor comprises: 
a placement and routing engine (placement and routing of at least Paragraph [0033] and the optical proximity correction OPC)…and 
a design rule check (DRC) engine that performs design rule check on layout data that is produced by the placement and routing engine. (See Paragraph [0036]: “In some embodiments, a design rule check (DRC) verification is performed before the OPC. During the DRC verification, to identify whether two cells are routable, design constraints of connection between the cells are taken into consideration. The design constraints include limitations on speed and spacing for cells to be connected.”)
However, Hanchinel does not explicitly teach that the placement and routing engine is configured to place and route the standard cells based on the cell library and adjust, in an instance of at least one standard cell, positions of internal wirings parallel to gate lines, based on positions of routing wirings that are placed in parallel to the internal wirings, as recited in claims 11 and 13.  NO other references remedy the deficiencies of Hanchinel.
Therefore, claims 11 and 13 are allowed, and claims 15 and 21-22 are allowed for at least their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.